This is an original proceeding in habeas corpus in which the petitioner, Billie Whisenhunt, seeks his release from imprisonment in the State Reformatory at Granite.
At the time of the filing of the verified petition herein, this court refused to issue the writ, but granted a rule to show cause why the writ should not be issued and made the same returnable September 17, 1942.
A response was filed by the warden of the State Penitentiary and a hearing held before this court upon the issues thus made.
Subsequent to the hearing and before this court had rendered its opinion in said matter, to wit, on September 29, 1942, the Governor issued a leave of absence for 65 days to the petitioner, in accordance with the pardon and parole policy of the Governor. The petitioner accepted this clemency from the Governor and is now at liberty.
The object of the writ of habeas corpus is to relieve the petitioner from illegal restraint or unlawful imprisonment, and where the petitioner is released and not held in actual custody there is nothing for this court to adjudicate. Ex parte Davis,11 Okla. Cr. 403, 146 P. 1085.
For this reason, the writ of habeas corpus is denied.
BAREFOOT, P. J., and DOYLE, J., concur. *Page 315